Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Prosecution History Summary
Claims 1-21, 23-28, 35-37, 40-42, and 57 are cancelled.
Claim 58 is new.
Claims 22, 34, 38-39, 43, 48, 51, and 54 are amended.
Claims 22, 29-34, 38-39, 43-56, and 58 are pending.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 22, 29-32, 34, 38-39, 43-56, and 58 rejected under 35 U.S.C. 103 as being unpatentable over Moore Ede (U.S. Patent No. 8,075,484) in view of Trivedi et al. (U.S. Publication No. 2015/0258301).
As per claim 22, Moore-Ede teaches an information processing system comprising:
-a contactless sensor configured to sense biological information of a user (Moore-Ede: col. 2, 25-30; Gathering sleep data from bed or sleeping area sensors.),
(Moore-Ede: col. 2, 25-30; Gathering sleep data from bed or sleeping area sensors.), and
-a storage medium configured to store the obtained biological information (Moore-Ede: col. 2, 42-45; Sleep data is aggregated and stored.), wherein the information processing system includes: 
-a terminal system including the sensor and the one or more first processors (Moore-Ede: col. 8, 31-48); and 
-a server (Moore-Ede: col. 8, 62 to col. 9, 8),
	-the terminal system is configured to repeatedly transmit, to the server, transmission information that includes at least one or the biological information obtained while the user is asleep, or health information including a user fatigue level based on the biological information obtained while the user is asleep (Moore-Ede: col. 3, 10-15; Sleep data is transmitted to the data aggregation and processing platform through a communications network.), and
	-the server system is configured to: 
-store, as user information, the transmission information received from the terminal system and/or information obtained from the received transmission information (Moore-Ede: col. 3, 10-15; Sleep data is transmitted to the data aggregation and processing platform through a communications network.),
-obtain, based on the user information, a first user fatigue level corresponding to a 
first predetermined time period (Moore-Ede: col. 3, 16-24; The data aggregation and processing platform comprises a fatigue risk processor that computes the fatigue assessment result.);
(Moore-Ede: figure 33; col. 60, 65 to col. 61, 20);
-identify, based on an aspect of the first provision information, a future first time for providing second provision information to the user (Moore-Ede: col. 55, 7-21; col. 56, 39-65; Fatigue-Risk Informed report and process gives regular feedback to each individual regarding their fatigue risk score, diagnoses the high fatigue flags, and provides recommendations for specific interventions.);
-at a second time corresponding to the identified first time, obtain, based on the user information, a second user fatigue level corresponding to a second predetermined time period, the second predetermined time period corresponding to a time period subsequent to a time at which the first provision information is provided to the user (Moore-Ede: col. 55, 7-21; col. 56, 39-65; Fatigue-Risk Informed report and process gives regular feedback to each individual regarding their fatigue risk score, diagnoses the high fatigue flags, and provides recommendations for specific interventions.); and
-identify, based on the second user fatigue level, second provision information to be provided to the user, and transmit the second provision information to the terminal system (Moore-Ede: col. 55, 7-21; col. 56, 39-65; Fatigue-Risk Informed report and process gives regular feedback to each individual regarding their fatigue risk score, diagnoses the high fatigue flags, and provides recommendations for specific interventions.).
sleep-related commodity or a service for improving the first user fatigue level (Moore-Ede: figure 33), 
-the identified first time is different for different sleep-related commodities or services (Moore-Ede: col. 55, 7-21; col. 56, 39-65). 
	Moore-Ede does not explicitly teach the following, however, Trivedi teaches the identified first time corresponds to a time after a user purchase of the sleep-related commodity or service corresponding to the commodity/service information included in the first provision information (Trivedi: para. 33-34; para. 18; Recommendations to help with sleep may contain audio content, which can be purchased.).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have identified a time in the first provision after purchasing of commodity or service as taught by Trivedi within the method of Moore-Ede.  As in Trivedi, it is within the capabilities of one of ordinary skill in the art to include identification of time in the first provision is after purchase of commodity or service  as taught by Trivedi to Moore-Ede’s teaching of assessing fatigue and providing corrective intervention to reduce risk.  It would have been obvious that a method of enhancing a particular class of devices (methods, or products) has been made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations.  One of ordinary skill in the art would have been capable of applying this known method of enhancement to a “base” device (method, or product) in the prior art and the results would have been predictable to one of ordinary skill in the art.
As per claim 29, the system of claim 22 is as described.  Moore-Ede further teaches wherein the server system is configured to transmit, to the terminal system, the provision (Moore-Ede: col. 55, 7-21; col. 56, 39-65).
As per claim 30, the system of claim 22 is as described.  Moore-Ede further teaches wherein the server system includes:
-a data server configured to store the user information (Moore-Ede: col. 2, 42-45);
-a service server (Moore-Ede: col. 9, 9-29; col. 59, 20-26);
-the service server is configured to, when the provision information is identified, transmit a request, to the data server (Moore-Ede: col. 9, 30-46), and
-the data server is configured to, based on the request from the service server, transmit the user information and/or information obtained from the user information, to the service server (Moore-Ede: col. 9, 30-46).
As per claim 31, the system of claim 30 is as described.  Moore-Ede further teaches wherein
-the request transmitted to the data server includes a request for information used for generating the first provision information and identification information related to use of information stored in the data server (Moore-Ede: col. 58, 42-52), and
-the data server is configured to determine whether or not the information indicated by the requested information is allowed to be used for generating the first provision information, based on the identification information (Moore-Ede: col. 60, 52 to col. 61, 11), and when it is determined that the information is allowed to be used, transmit, to the service server, the information indicated by the request (Moore-Ede: col. 60, 52 to col. 61, 11)
Claim 43 recites substantially similar limitations as those already addressed in claim 22, and, as such, are rejected for similar reasons as given above.
As per claim 32, the system of claim 43 is as described.  Moore-Ede further teaches wherein the terminal system includes a terminal device comprising a display configured to display the first and second provision information transmitted from the server system (Moore-Ede: col. 60, 52 to col. 61, 11).
As per claim 34, the system of claim 43 is as described.  Moore-Ede further teaches  wherein the terminal system includes
	- a multifunctional device including the one or more first processors (Moore-Ede: col. 9, 17-29), 
	-the server system is configured to communicate with the terminal device (Moore-Ede: col. 9, 3-8),
-the terminal device is configured to transmit, to the server system, the biological information and/or information obtained from the biological information (Moore-Ede: col. 9, 9-16), and
-the server system is configured to accumulate, in a storage, the information transmitted from the terminal device and/or information based on the information transmitted from the terminal device (Moore-Ede: col. 8, 31-55).
As per claim 38, the system of claim 43 is as described.  Moore-Ede further teaches wherein the one or more first processors is configured to evaluate sleep of a user, based on the biological information obtained while the user is asleep (Moore-Ede: col. 10, 8-24).
As per claim 39, the system of claim 38 is as described.  Moore-Ede further teaches wherein the one or more first processors is configured to calculate the first user fatigue level, obtained while the user is asleep and an evaluation result of the sleep (Moore-Ede: col. 10, 8-24).
Claim 43 recites substantially similar limitations as those already addressed in claim 22, and, as such, are rejected for similar reasons as given above.
As per claim 44, the system of claim 43 is as described.  Moore-Ede further teaches wherein the one or more first processors of the terminal system is configured to determine the first user fatigue level in accordance with the obtained biological information (Moore-Ede: col. 10, 8-24).
As per claim 45, the system of claim 44 is as described.  Moore-Ede further teaches wherein the terminal system further comprises first communication circuitry, and the one or more first processors of the terminal system is configured to control transmitting to the server system, over a network, via the first communication circuitry, transmission information including the first fatigue level (Moore-Ede: col. 60, 26-44).
As per claim 46, the system of claim 43 is as described.  Moore-Ede further teaches wherein the one or more second processors of the server system are configured to determine the first user fatigue level in accordance with the obtained biological information (Moore-Ede: col. 59, 65 to col. 60, 12).
As per claim 47, the system of claim 46 is as described.  Moore-Ede further teaches wherein the terminal system further comprises first communication circuitry, and the one or more first processors of the terminal system is configured to control transmitting to the server system, over a network, via the first communication circuitry, transmission information including the obtained biological information (Moore-Ede: col. 58, 23-27)
Claim 48 recites substantially similar limitations as those already addressed in claim 22, and, as such, are rejected for similar reasons as given above.
As per claim 49, the system of claim 48 is as described.  Moore-Ede further teaches wherein the one or more second processors of the server system is configured to control receiving, from the terminal system, transmission information including the first user fatigue level (Moore-Ede: figure 35).
As per claim 50, the system of claim 48 is as described.  Moore-Ede teaches wherein the one or more second processors of the server system is configured to control receiving, from the terminal system, transmission information including the obtained biological information, and determine the first user fatigue level in accordance with the received transmission information (Moore-Ede: col. 2, 3-30).
Claims 51-56 recite substantially similar limitations as those already addressed in claims 22 and 49-50, and, as such, are rejected for similar reasons as given above.
As per claim 58, the system of claim 22 is as described.  Moore-Ede teaches wherein the first predetermined time period and the second predetermined time period each includes a plurality of days (Moore-Ede: col. 14, 25-29).
Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Moore Ede (U.S. Patent No. 8,075,484) in view of Heneghan et al. (U.S. Publication No. 2016/0270718).
As per claim 33, the system of claim 43 is as described.  Moore-Ede does not explicitly teach the following, however, Heneghan teaches wherein the sensor is configured to emit radio waves toward the user, receive reflected waves, and determine biological information based on received reflected waves result (Heneghan: para. 83).
.
Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 5712705096.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHEETAL R PAULSON/Primary Examiner, Art Unit 3626